279 P.2d 654 (1955)
Leslie Lon SCOTT, Plaintiff in Error,
v.
F.C. HANSEN, doing business as American Plumbing and Heating Company, Defendant in Error.
No. 36301.
Supreme Court of Oklahoma.
January 25, 1955.
Gerald O'Brien, C.R. Nixon and Lewis J. Bicking, Tulsa, for plaintiff in error.
Ownby & Warren, Tulsa, for defendant in error.
BLACKBIRD, Justice.
This is an appeal by petition in error with case-made attached. The case-made was settled by the trial judge on December 21, 1953. The record discloses that there was no notice of settlement of the case-made. A motion to dismiss has been filed for this reason. The motion must be sustained. In Rutter v. Dunlap, 195 Okl. 88, 155 P.2d 529, we stated:
"A case-made settled and signed without notice to the opposing party of the time and place of settling and signing the same, and without the appearance of such party or parties, and without their waiver of such notice, is a nullity and confers no jurisdiction on this court to decide any questions thereunder."
There was no waiver of any description of notice of settlement and under the above holding this court is without jurisdiction to consider the alleged errors presented in the case-made.
Appeal dismissed.